Citation Nr: 1008407	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the creation of an overpayment of Department of 
Veterans Affairs compensation benefits in the amount of 
$14,325.00 was proper.  

2.  Whether the creation of an overpayment of Department of 
Veterans Affairs compensation benefits in the amount of 
$1,945.84 was proper.  

3.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $7,162.50.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from December 1987 to May 
1989.  

In May 2004, the St. Petersburg, Florida, Regional Office 
(RO) notified the Veteran that it had been informed that he 
was divorced from his spouse D., and proposed to remove D., 
from his award effective as of August 1, 1991.  It informed 
the Veteran that such action would create an overpayment of 
compensation benefits which would be collected from him.  The 
RO subsequently implemented the proposed action.  In August 
2004, the Veteran was informed in writing of an overpayment 
of VA compensation benefits in the amount of $16,270.84 and 
his appellate and waiver rights.  In October 2004, the 
Veteran submitted a notice of disagreement (NOD) with the 
creation of the overpayment of VA compensation benefits in 
the calculated amount.  

This matter also comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision of the RO's 
Committee on Waivers and Compromises (Committee) which 
recalculated the amount of the overpayment of VA compensation 
benefits to the Veteran arising from the removal of D., from 
the Veteran's award as $14,325.00; determined that the VA was 
partially at fault in the creation of the debt; waived 
recovery of $7,162.50 and denied waiver of recovery of the 
remaining $7,162.50 of the overpayment.  In April 2005, the 
Veteran submitted a NOD with the denial of a complete waiver 
of recovery of the calculated amount of $14,325.00.  The 
Veteran did not file a notice of disagreement with respect to 
the denial of waiver of recovery of an overpayment in the 
amount of $1.945.84.  The Veteran submitted a statement dated 
in April 2005, which requested that the debts be combined and 
that $50.00 per month be withheld from his monthly payments 
to repay the debt.  The RO referred the Veteran's statement 
to the Debt Management Center to address the amount of 
withholding.  This statement does not constitute a notice of 
disagreement with respect to waiver of recovery of the 
indebtedness of $1,945.84, as it only referenced an unrelated 
communication from VA dated March 23, 2005, and there is no 
indication that appellate review was sought.  Instead, the 
Veteran asked that a certain amount be withheld to satisfy 
the combined indebtedness.  In January 2006, the RO issued a 
statement of the case (SOC) to the Veteran and his accredited 
representative which addressed the issue of waiver of the 
overpayment of VA compensation benefits in the amount of 
$7,162.50.  In February 2006, the Veteran submitted an Appeal 
to the Board (VA Form 9).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Veteran if further action is required on his part.  


REMAND

The Veteran advances that the alleged overpayment of VA 
compensation benefits in the amount of $16,270.84 was not 
properly created and any valid debt should be waived.  The 
United States Court of Appeals for Veterans Claims (Court) 
has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Further, the question of 
whether the overpayments at issue were properly created is 
inextricably intertwined with the issue pertaining to the 
Veteran's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

In October 2004, the Veteran submitted a timely NOD with the 
creation of the overpayment of VA compensation benefits in 
the amount of $16,270.84.  While the RO subsequently 
determined that the amount of $16,270.84 represented two 
separate overpayments, it failed to so inform the Veteran 
prior to the Committee's denial of the Veteran's waiver 
request.  The RO has not issued a SOC which addresses the 
Veteran's October 2004 NOD.  See VAOPGCPREC No. 6-98.  The 
Court has directed that where a veteran has submitted a 
timely NOD with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

As the case is being returned, the Veteran should be 
requested to submit updated information concerning his 
financial status.  In addition, it is noted that the 
Veteran's accredited representative has provided information 
indicating that a court ordered child support payments.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his 
accredited representative which contains 
a full and complete discussion of whether 
the overpayments of VA compensation 
benefits in the amounts of $14,325.00 and 
$1,945.84 were properly created.  
Specifically, the SOC should include a 
discussion of the events which led to the 
creation of the overpayments and an 
explanation of the amounts of the 
indebtedness assessed against the 
Veteran.  The Veteran and his accredited 
representative should be given the 
appropriate opportunity to respond to the 
SOC.  All appropriate appellate 
procedures should then be followed.  The 
Veteran is advised that he must complete 
his appeal of these issues by filing a 
timely substantive appeal following the 
issuance of a SOC.  

2.  Request that the Veteran provide an 
updated Financial Status Report.  

3.  Then readjudicate the issue(s) that 
have been perfected on appeal and if the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken, to include a summary of the 
evidence and applicable laws and 
regulations considered, since the 
issuance of the SOC.  The Veteran should 
be given the opportunity to respond to 
the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

